Citation Nr: 9905179	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
traumatic arthritis of the lumbar spine, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased disability evaluation for 
esophageal reflux, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds, left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1961 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1996, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO, in the August 1997 Supplemental 
Statement of the Case, (SSOC) considered the issue of 
entitlement to an increased disability evaluation for 
recurrent dislocation of the peroneal nerve of the right 
ankle.  While this issue was previously considered with other 
issues, including those currently before the Board in the 
February 1996 rating decision which is the origin of the 
pending appeal, the Notice of Disagreement received by VA in 
April 1996 and the Substantive Appeal received in June 1996 
were interpreted to relate to the issue of entitlement to an 
increased evaluation for residuals of a shell fragment wound 
(SFW) of the left leg.  Although the right ankle disorder was 
examined by VA in July 1996 and the issue of entitlement to 
an increased evaluation for recurrent dislocation of the 
peroneal tendon of the right ankle was addressed in the VA 
Form 646 and Informal Hearing Presentation dated in December 
1998 and February 1999, respectively, the Board believes that 
the RO mistakenly substituted this issue for the issue of 
entitlement to an increased evaluation for residuals of a SFW 
of the left leg.  Because the appellate procedure for the 
increased rating claim for a SFW of the left leg have been 
met, this issue is deemed to be properly before the Board.  
The references in the Notice of Disagreement and Substantive 
Appeal, concerning "numbness in my legs" and " I have 
quite a bit of numbness in my leg," while somewhat vague in 
nature, may only be construed to refer to one issue.  The 
appellant was provided with the Statement of the Case in 
April 1996 and did not indicate any disagreement with the 
issues as they were identified at that time.  Accordingly, 
the issue of entitlement to an increased disability 
evaluation for recurrent dislocation of the peroneal tendon 
of the right ankle is not properly before the Board and will 
not be addressed in the following decision.  Should the 
appellant desire to pursue entitlement to an increased 
evaluation for this disability, he may submit a claim for 
such benefits with the RO.



FINDINGS OF FACT

1. The appellant's lumbar spine disorder is manifested by 
complaints of pain with movement requiring occasional use 
of Tylenol and is productive of limitation of forward 
flexion to 85 degrees, extension to 25 degrees, left 
lateral flexion to 33 degrees, full right lateral flexion 
and rotation to 50 degrees, bilaterally, and mild 
degenerative joint disease on x-ray examination.

2. The appellant's esophageal reflux is manifested by 
complaints of regurgitation and heartburn and is not 
productive of weight loss, anemia, significant pain or 
other indicators of a considerable impairment of health.

3. The appellant's residuals of a shell fragment wound of the 
left leg are manifested by complaints of numbness and are 
not shown to be productive of tenderness, pain or 
functional impairment.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 10 percent for traumatic arthritis of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
Diagnostic Codes 5010-5295 (1998).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for esophageal reflux are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, Diagnostic Code 7399-7346 (1998).

3. The schedular criteria for a compensable disability 
evaluation for residuals of a shell fragment wound, left 
leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for increased disability evaluations 
are found to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  His assertions regarding an increase in 
severity of the disabilities at issue since they were last 
evaluated by VA are deemed sufficient to render these claims 
plausible.  See c.f. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Factual Background

In June 1981, the RO granted service connection for 
degenerative arthritis of the mid-lumbar spine, assigning a 
10 percent disability evaluation, and for a scar, residual of 
a shell fragment wound, left leg, considered to be 
noncompensably disabling.  Both disability evaluations were 
assigned effective from June 1st, 1981.  The rating board 
noted that degenerative arthritis was found during service at 
the mid-lumbar region of the spine and the appellant had scar 
formation over the lateral aspect of the left knee secondary 
to a shell fragment wound.  It was further noted that the 
appellant had a surgical scar over the left leg due to a 
booby trap injury.

In March 1985, the RO granted service connection for 
esophagitis and assigned a 10 percent disability evaluation 
effective from January 8th, 1985.  The rating board noted 
that the appellant was seen during service for pyrosis and 
was treated with Tagamet and Mylanta.  Post-service records 
were noted to reflect continuing esophageal complaints 
requiring treatment with antacids; however, an upper 
gastrointestinal series conducted in January 1985 revealed no 
abnormalities.

The 10 percent disability evaluations for degenerative 
arthritis of the mid-lumbar spine and esophagitis as well as 
the noncompensable disability evaluation for scar, residual 
of a shell fragment wound, left leg have been carried forward 
to the present appeal.

VA outpatient treatment reports dated in 1995 and 1996 
reflect that in January 1995 the appellant was seen in the 
Orthopedic Clinic for complaints of back pain.  The appellant 
reported occasional sharp pain with numbness and tingling but 
no weakness.  On examination he demonstrated a normal gait.  
There was mild mid-line spine tenderness and moderate 
tenderness at the area of the posterior iliac wing, 
bilaterally.  Forward flexion was noted to 6 inches from 
touching his toes and straight leg raising was negative for 
pain.  Sensation, muscle strength, and reflexes were intact 
and x-ray examination revealed minimal degenerative joint 
disease of the thoracic, lumbar and sacroiliac spine.  In 
March 1995, the appellant reported complaints of burning 
substernal pain with backwash which was worse upon reclining.  
The appellant underwent an endoscopy and the assessment was 
mild gastroesophageal reflux disease.

In July and September 1996 and May 1997, VA examinations were 
conducted.  On examination for scars, an approximate 2 1/2 inch 
scar was noted which was horizontal and nontender.  The 
appellant reported that the scar gave him "a little pulling 
sensation" on occasion but was of no consequence to him.  
The diagnosis was scar, unchanged.

On gastrointestinal examination, the appellant reported a 
history of esophageal reflux.  He reported that he takes 
Mylanta or Maalox on a regular basis and Tagamet 
approximately once per week.  He indicated that he 
experienced regurgitation and heart burn and that the 
regurgitation could be at night and awaken him.  On physical 
examination the examiner indicated that there were no 
objective findings.  The appellant's weight was noted to be 
170 lbs. and that his maximum weight was 185 lbs., in the 
past year.  The appellant reported that he did not have a 
history of anemia and there was no significant pain 
associated with his disability.  The diagnosis was stable 
esophageal reflux.

On examination of the appellant's spine, he reported that he 
had pain in the middle part of his back and that it had been 
worse in the last several years.  He indicated that it was 
not severe enough to require medication except an occasional 
Tylenol.  He reported that he was unable to lift weights but 
most of the time he could cut the grass at his home.  On 
physical examination there were no postural abnormalities.  
There were no fixed deformities and the musculature was 
normal.  The examiner noted that normal lumbar range of 
motion was forward flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees.  The appellant's range of lumbar spine motion was 
measured as forward flexion to 85 degrees, extension to 25 
degrees, left lateral flexion to 33 degrees, right lateral 
flexion to 40 degrees and rotation to 50 degrees, 
bilaterally.  The examiner commented that there was no 
evidence of pain during the examination and there was no 
evidence of neurological involvement.  The radiological 
report was noted to reveal mild degenerative joint disease of 
the lumbar spine.  The diagnosis was mild degenerative joint 
disease of the lumbar spine.

VA general medical examination in May 1997, documented 
findings similar to those noted above.

Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Lumbar Spine

With respect to the appellant's lumbar spine disability, the 
Board notes that the Court has held that the Board must 
consider the application of 38 C.F.R. § 4.40 regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (sections 4.40 and 
4.45 of 38 C.F.R. make clear that pain must be considered 
capable of producing compensable disability of the joints) 
and Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) 
(Board's failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether an increased schedular rating for the appellant's 
disabilities may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria under 38 C.F.R. 
Part 4, i.e., notwithstanding the etiology or extent of the 
appellant's pain complaints, if the medical examination test 
results reflect findings which support higher ratings 
pursuant to the delineated schedular criteria; (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

After review of the evidence of record, the Board finds that 
the appellant's traumatic arthritis of the lumbar spine does 
not warrant an increase in disability compensation.  In 
reaching this conclusion, the undersigned has placed 
particular emphasis upon the findings noted on VA outpatient 
treatment reports dated in January 1995 as well as those 
reported on VA examination in September 1996.  These records 
reflect that the appellant's lumbar spine disorder is 
manifested by mild degenerative joint disease on x-ray 
examination and a slight limitation of lumbar spine motion 
with complaints of occasional pain which require Tylenol for 
relief.  See VA examination report dated in September 1996 
which documented a 10 degree loss of forward flexion, a 10 
degree loss of extension, a 7 degree loss of left lateral 
flexion, full right lateral flexion and a 5 degree loss of 
rotation, bilaterally.  Pursuant to Diagnostic Code 5292, a 
10 percent evaluation is warranted for a slight limitation of 
motion, a 20 percent evaluation is warranted for a moderate 
limitation of motion and a 40 percent evaluation is warranted 
for a severe limitation of lumbar spine motion.  

Furthermore, there is no evidence of symptoms analogous to a 
lumbosacral strain with lumbar muscle spasm on extreme 
forward bending and loss of lateral spine motion unilateral, 
in a standing position such to meet the criteria for a 20 
percent evaluation pursuant to Diagnostic Code 5295.  In 
addition, the record does not reflect neurologic symptoms for 
evaluation pursuant to Code 5293, ankylosis for evaluation 
pursuant to Code 5289 or residuals of a fractured vertebra 
consisting of demonstrable deformity of a vertebral body for 
evaluation pursuant to Code 5285. 

While the appellant has reported complaints of pain, these 
complaints of pain do not warrant an increased rating under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate additional range-of-
motion loss in the lumbar spine, due to pain attributable to 
the service-connected arthritis, on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  

Given the medical findings of record which do not reflect 
range of motion deficits that come close to the requirements 
for ratings in excess of those found above, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  In 
this case, for the reasons stated, the Board finds that a 
preponderance of the evidence is against the claim.  See 
Gilbert and Alemany, supra.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, entitlement to an increased disability evaluation 
for traumatic arthritis of the lumbar spine is not warranted.

Esophageal Reflux

The appellant's esophageal reflux is currently evaluated 10 
percent disabling as analogous to hiatal hernia pursuant to 
Code 7346.  To establish entitlement to a 30 percent 
evaluation, there must be evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or should 
pain, productive of considerable impairment of health.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
esophageal reflux is not warranted.  While the appellant has 
reported symptoms of regurgitation and heartburn, and 
indicated that he must use Maalox or Mylanta on a frequent 
basis, the record does not document the presence of 
persistent esophageal reflux which has resulted in a 
considerable impairment of health.  The record reflects that 
his weight has been reasonably stable and he has no history 
of anemia.  While the reflux has been recurrent in nature, 
the recent VA outpatient treatment reports as well as the VA 
examination report dated in July 1996, have all characterized 
the disability as mild in nature.  There simply is no 
evidence to show that the gastrointestinal disorder is of 
such severity as to be productive of a considerable 
impairment of health.  Accordingly, entitlement to an 
increased disability evaluation for esophageal reflux is not 
warranted.

Shell Fragment Wound Scar, Left Leg

The appellant's shell fragment wound scar of the left leg is 
rated as a noncompensable disability pursuant to Diagnostic 
Code 7805.  To establish entitlement to a compensable 
evaluation under Code 7805, there must be evidence of 
limitation of function of the body part affected by the scar.  
Other potentially applicable Codes include 7804 which 
provides for a 10 percent evaluation for scars which are 
tender and painful on objective demonstration.  Code 7803 
provides for a 10 percent evaluation where the scars are 
found to be poorly nourished and with repeated ulceration.

After review of the evidence of record, and the VA 
examination report summarized above, the undersigned 
concludes that the preponderance of the evidence is against 
entitlement to a compensable disability evaluation for the 
left leg scar.  The appellant's reports of symptoms 
consisting of a "pulling sensation" at the scar site are 
deemed to be credible and have been carefully considered.  
However, the objective medical evidence of record does not 
establish any tenderness, pain or functional impairment 
attributable to the scar.  See Codes 7804, 7803. 

In view of the above and the absence of objective evidence to 
attribute any functional impairment or other compensable 
disability to the left leg scar, entitlement to a compensable 
disability evaluation has not been shown.  The evidence in 
this case has been found to weigh against the appellant's 
claim and as such, the doctrine of the benefit of the doubt 
is not for application. 




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

